PER CURIAM.
This is an appeal from an order overruling the .defendants’ demurrer to the plaintiff’s complaint upon the grounds that neither the first nor the second cause of action states facts sufficient to constitute a cause of action, that several causes of action have been improperly united, and that there is a defect of parties defendant.
Upon a careful examination of the complaint and the grounds urged by the defendants’ demurrers, we are of the opinion that the learned trial judge ruled the matter correctly and the contentions of the defendants upon this appeal are without merit.
The order appealed from should be, and is hereby, affirmed.
All the Judges concur.